Citation Nr: 0522517	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
wrist ganglion.

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had more than one year and four months of active 
service, including a period of active duty from October 1956 
to October 1957.
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection for right wrist 
ganglion and assigned a non-compensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial compensable rating for his right 
wrist ganglion.  An April 2002 magnetic resonance imaging 
revealed a small cyst like lesion in the ventral surface of 
the right wrist, thought to represent a ganglion.  The 
veteran has not been afforded a VA examination to determine 
its status.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his right wrist 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report.  Any indicated 
studies should be performed.  The 
examiner should describe any loss of 
function attributable to the right wrist 
ganglion or any other symptoms exhibited.  
A complete description of all symptoms 
should be included.

2.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

